DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Scott Houtteman (55919) on March 22nd, 2021.
The application has been amended as follows:
IN THE CLAIMS:
In claim 1, line 11, --wherein said vertical distance is about 0.7 inches to 0.8 inches,-- has been inserted after “formula V = 0.0317 x ID,”
In claim 8, line 15, --wherein said vertical distance is about 0.7 inches to 0.8 inches,-- has been inserted after “formula V = 0.0317 x ID,”
Claims 17-18 have been cancelled.
Allowable Subject Matter
Claims 1, 3, 5-6, 8, 10, 12-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Hiner (US 20100111720), Possell (US 5192182), Negishi (US 5297926), and Collins (US 6726443).
Hiner discloses a method of producing a laminar flow air circulation (¶¶ [0010]-[0016]) comprising: an apparatus (Figs. 4 & 5) comprising: a plurality of discs (401) oriented parallel (¶ [0023]; Figs. 4 & 5), spaced apart (¶ [0023]; Figs. 4 & 5) and sharing a common central axis (¶ 
Possell teaches a fan apparatus (11) comprising: a plurality of discs (30) oriented parallel (Fig. 1; Col. 2, lines 10-27), spaced apart (Fig. 1; Col. 2, lines 10-27) and sharing a common central axis (Fig. 1; Col. 2, lines 10-27); a post (26) located at a central axis of said apparatus and having an outer surface (Fig. 1; Col. 2, lines 5-9 & 36-57), said plurality of discs mounted about said post so as to form an air return space between the surface of the post and the inner circumference of said bottom most disc (Fig. 1; Col. 2, lines 5-57), and said discs mounted such that they freely rotate around their central axis (Col. 2, lines 5-57), wherein the post has the general shape of an inverted cone (Fig. 1; Col. 2, lines 5-9) with concave sides (Fig. 1).  Possell does this in order to properly direct the flow of air radially outward from the central axis of the apparatus, thus helping to promote laminar flow in the apparatus (Cols. 2-3, lines 5-27).

Collins teaches bladeless rotor formed of a series of flat discs which are spaced apart from one another by a defined distance relative to a diameter (diameter 46). Collins further teaches: “In general, greater disc spacing is required for larger disc diameters, longer fluid spiral path and greater fluid viscosity.”
However, the combination of the vertical distance being a function of the inner diameter at the specified relationship (V = 0.0317 X ID), and the distance being about 0.7-0.8 inches renders the instantly claimed invention no longer obvious. While the combination leads an ordinary skilled artisan to understand the distinct relationship between the diameter and vertical distance, including an overlap with the claimed function, the inclusion of such a “large” vertical distance (relative to known distances) provides for a nonobvious improvement over known fans. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745